TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00548-CR



                             Eduardo Mora-Hernandez, Appellant

                                                 v.

                                  The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 427TH JUDICIAL DISTRICT
       NO. D-1-DC-12-301539, HONORABLE JIM CORONADO, JUDGE PRESIDING



                                            ORDER

PER CURIAM

               In the above cause, the State’s brief was originally due on September 3, 2014, and the

State has been granted two extensions, for a total of 60 days. The State has now filed a third motion

for extension of time, seeking an additional 30 days to file the brief, which would make the brief

due on December 3, 2014. We grant the motion, extending the deadline to the following Monday,

December 8, 2014. No further extensions will be granted.

               It is ordered November 14, 2014.



Before Justices Puryear, Pemberton, and Field

Do Not Publish